Grant, J.
(after stating the facts). Under this record, the written contract, 'executed upon Sunday, must control, unless there was an independent contract subsequently executed upon a week day. A Sunday contract cannot be made valid by ratification upon a week day. There must be evidence from which the jury can find an independent contract between the parties aside from the illegal one. Pillen v. Erickson, 125 Mich. 68 (83 N. W. 1023), and authorities there cited. There was no evidence in this case of any such independent contract. Plaintiff is not seeking to recover upon a quantum meruit, but upon a contract. ' Whether the court erred in excluding testimony of a parol contract before the execution cf the written one upon Sunday is not before us. That ruling was in favor of the defendant, and against the contention of the appellee. The declaration is not for the apparatus alone, but for “installing an electric plant.” The contract contained many conditions and stipulations other than the purchase of the apparatus. Ordinarily, the rule is that, when parties have reduced their contract to writing, that controls, and prior negotiations are inadmissible. Whether the plaintiff can abandon the written *346contract because executed upon .Sunday, and rely upon a parol contract previously executed upon a week day, is a question upon which, we are not required to express an opinion. I have made considerable search, and have failed to find a case involving this question. Neither are we called upon to pass upon the question of the effect of the duplicate contract being signed by the president and treasurer at the home office of the plaintiff, in Massachusetts. If this contract was not binding, according to the testimony of Mr. Todd, until signed by them, was it binding without notice to defendant that it had been signed by them ? If plaintiff did not notify defendant that it was signed by them, but carried out the contract as executed by its secretary and defendant, is it not bound by the action of its secretary in executing and delivering the contract on Sunday ? These are questions not discussed. We suggest them, as .they may arise upon a new trial.
Judgment reversed, and new trial ordered.
The other Justices concurred.,